Because of the inadequacy of the supplementary appendix thus far served and filed, and the failure of the appellant’s brief to direct the Court of Appeals, let alone defendant’s counsel, to the evidentiary basis for certain indictments dismissed for insufficiency, the following extraordinary procedures are indicated: Motions to compel disclosure to respondents of Grand Jury proceedings granted in part. Motions to dismiss appeal denied, on condition that appellant serve and *757file a new supplemental appendix on appeal, which (1) shall include the verbatim segments of the Grand Jury minutes, as well as copies of exhibits, which appellant believes sufficient to support Indictment No. 910-A-72; charging respondents Percy, Cameron, and John Strong, with grand larceny in the second degree; and Indictments Nos. 910-72 and 910-B-72, to the extent that they charge respondent Thomas Strong with grand larceny in the second degree and official misconduct; and (2) shall include all other Grand Jury testimony disclosed pursuant to the Appellate Division order of January 11, 1974, with appropriate page references to the brief filed by appellant with the Court of Appeals. If such portions of the Grand Jury minutes contain references to persons other than respondents, the names of such persons may be redacted and a proper indication made to that effect. With regard to the disclosures directed above, if the People have reason to believe that the disclosures would not be in the public interest, they may make application to the Court of Appeals that the evidence be withheld; provided that they submit the reasons for nondisclosure, as well as precise page and identifying references to the pertinent minutes and exhibits.